The only assignment of error set out in the record is in these words: "The defendant assigned as error the judgment rendered herein." It is contended by the defendant that the affidavits and evidence offered upon the motion for alimony are insufficient to support the findings of fact made by the judge.
No such assignment of error is set out in the record. If the appellant desired to present such a contention, he should have assigned his error by pointing out the particular finding of fact which is not supported by the evidence.
Nevertheless, we have examined the affidavits, and find that his Honor's findings were fully sustained, and they warrant the order allowing alimony to the plaintiff pendente lite.
Affirmed. *Page 305 
(249)